DETAILED ACTION
1.	This office action is in response to preliminary amendment filed on 08/07/2018. Claims 1-17 have been canceled. Claims 18-30 have been added. Claims 18-30 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claim(s) 18-21, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Devarajan et al. Pub. No. 2016/0182075.
Regarding claim 18.  Figs. 1-3 of Devarajan et al. discloses an analog-to-digital conversion circuit Fig. 3; paragraph 0039 discloses ” In some cases, a successive approximation register ADC can be considered a multi-stage ADC (e.g., if a segmented design is implemented to resolve the most significant bits using a simple ADC and further bits are resolved by a SAR charge distribution architecture”), comprising a switched-capacitor (switching capacitors in Fig. 2) successive-approximation-register, SAR (SAR in Fig. 1, analog-to-digital converter, ADC, (Fig. 4.7)  configured to receive an analog input signal (Analog In Fig. 2) and a clock signal (Timing in Fig. 1; also see Fig. 3 for disclose the timing output of CONTROL), to sample the analog input signal (Analog Input), and to generate a sequence of digital output words (OUTPUT) corresponding to samples of the analog input signal (Analog Input), wherein the SAR- ADC (Fig. 1) is configured to generate a bit of a digital output word (OUTPUT in Fig. 1; also see Fig. 3 Output N1-BIT SADC in Fig. 3 for disclosed multiple stages, each stage implemented as SAR ADC in Fig. 2) 
Regarding claim 19. The analog-to-digital conversion circuit according to claim 18, Fig. 3 further discloses wherein the post- processing unit (Output Register in Fig. 3))  is configured to gather statistics of samples (statistics of N1 MSBs (3)) of the sequence of digital output words (Output  of N1-BIT SADC in Fig. 3)  of the SAR-ADC (see Fig. 1) and determine the bit weights based on the statistics samples (Most Significant Bits MSBs )  of samples of the sequence of digital output words (Output  of N1-BIT SADC in Fig. 3).  
Regarding claim 20. (New) The analog-to-digital conversion circuit according to claim 18, Fig. 3 further comprising: an auxiliary ADC (N2—BIT (3-BIT) SADC) configured to convert an analog residue  (Residual) of the SAR-ADC to a sequence (N1—BIT (3-BIT) SADC), in the 2Attorney Ref.: 1009-2863 / P47894 US1 following referred to as residue sequence (Residual Signal)  of digital words ( Output N1-BIT SADC in Fig. 3 ) corresponding to samples of said analog residue (Residual Signal) ; and wherein the post-processing unit  (Output Register) is configured to gather statistics (Least signal bits LSBs(3) of samples of the residue sequence (Residual 
Regarding claim 21. (New) The analog-to-digital conversion circuit according to claim 20, Fig.1 and Fig. 3 further discloses wherein the SAR- ADC is a stage (Fig. 1) in a pipeline ADC (Fig. 3; see paragraph 0039 discloses ” In some cases, a successive approximation register ADC can be considered a multi-stage ADC (e.g., if a segmented design is implemented to resolve the most significant bits using a simple ADC and further bits are resolved by a SAR charge distribution architecture”), and the auxiliary ADC (N2—BIT (3-BIT)SADC in Fig. 3) is a subsequent stage in the pipeline ADC (N1—BIT (3-BIT)SADC in Fig. 3).  

Regarding claim 27. The receiver (paragraph 0004) of claim incorporated the same subject matter as of claim 18 above, and rejected along the same rationale as applied to claim 18 above.
Regarding claim 28. The communication receiver (paragraph 0004) of claim incorporated the same subject matter as of claim 18 above, and rejected along the same rationale as applied to claim 18 above.
Regarding claim 29. The communication apparatus according to claim 28, Fig. 3 further discloses wherein the communication apparatus (Fig. 3) is a wireless terminal (paragraph 0037).  
 Regarding claim 30. The communication apparatus according to claim 28, Fig. 3 furher discloses wherein the communication apparatus (Fig. 3) is a network node (see network nodes of Fig. 10).






Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 22-26 and are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan et al. as applied to claim 18 above, and further in view of Hurrell et al. Pub. No. 2010/0097256.
Regarding claim 22, Devarajan et al. as applied to claim 18 above, Fig. 3 of Devaragan et al. further discloses wherein the post- processing unit (OUTPUT REGISTER) is configured to determine a parameter (parameter of Output  of N1-BIT SADC in Fig. 3)) representative of a signal level in the SAR-ADC (N1-BIT 3-BIT SADC), and determine the bit weights (Most Significant bit weights MSBs) based on said parameter (parameter N1 MSBs (3)); However, Devaragan et al. fails to discloses the parameter (parameter of Output of N1-BIT SADC in Fig. 3) representative of a time constant for a decay of a signal level in the SAR-ADC (N1-BIT 3-BIT SADC).
Fig. 1 of Hurrel et al. discloses a SAR ADC (2) comprising  the post- processing unit (40) is configured to determine the parameter (parameter of first conversion result RSAR)  representative of a time constant for a decay (paragraph  0055) of a signal level in the SAR-ADC (2).
Devarajan et al. and Hurrel et al. are common subject matter of SAR ADC; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention petains to incorporate Hurrel et al. for the purpose of providing improved immunity to noise in SAR ADC (paragraph 0055 of Hurrel et al.).

representative of a time constant for a decay of a signal level in the SAR-ADC (N1-BIT 3-BIT SADC).
SAR)  representative of a time constant for a decay (paragraph  0055) of a signal level in the SAR-ADC (2).
Devarajan et al. and Hurrel et al. are common subject matter of SAR ADC; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention petains to incorporate Hurrel et al. for the purpose of providing improved immunity to noise in SAR ADC (paragraph 0055 of Hurrel et al.).

Regarding claim 24. Devarajan et al. combined with Hurrel et al. as applied to claim 23 above, Fig. 3 of Devarajan et al.  further discloses wherein the post- processing unit (Output Register in Fig. 3)  is configured to gather statistics of samples (statistics of N1 MSBs (3)) of the sequence of digital output words (Output  of N1-BIT SADC in Fig. 3)  of the SAR-ADC (see Fig. 1) and determine the bit weights based on the statistics samples (Most Significant Bits MSBs )  of samples of the sequence of digital output words (Output  of N1-BIT SADC in Fig. 3).  
  Regarding claim 25. Devarajan et al. combined with Hurrel et al. as applied to claim 23 above, Fig. 3 of Devarajan et al.  further discloses : an auxiliary ADC (N2—BIT (3-BIT) SADC) configured to convert an analog residue  (Residual) of the SAR-ADC to a sequence (N1—BIT (3-BIT) SADC), in the 2Attorney Ref.: 1009-2863 / P47894 US1 following referred to as residue sequence (Residual Signal)  of digital words ( Output N1-BIT SADC in Fig. 3 ) corresponding to samples of said analog residue (Residual Signal) ; and wherein the post-processing unit  (Output Register) is configured to gather statistics (Least signal bits LSBs(3) of samples of the residue sequence (Residual Signal), and determine the bit weights (Least signal Bits LSBs) based on the statistics of samples of the residue sequence (statistic of Least signal bits weight o N2 LSBs (3)).  
Regarding claim 26. Devarajan et al. combined with Hurrel et al. as applied to claim 23 above, Fig. 3 of Devarajan et al. further discloses: comprising a control unit (controller to generate a clock 


Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

04/04/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845